In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-12-00102-CV



  IN THE INTEREST OF G.H., C.M.H., N.M., CHILDREN




         On Appeal from the 276th District Court
                 Camp County, Texas
             Trial Court No. CPS-11-1749




       Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                    MEMORANDUM OPINION
        Cindy’s 1 parental rights to G.H., C.M.H., and N.M. were terminated.                           Cindy is

represented on appeal by court-appointed counsel who has filed a brief in accordance with the

requirements of Anders v. California, 386 U.S. 738 (1967). 2                   Court-appointed counsel has

concluded that, after a thorough review of the record, this appeal is frivolous and without merit.

Because we agree, we affirm the judgment of the trial court.

        The Anders brief filed by Cindy’s counsel presents a professional evaluation of the record

demonstrating why there are no arguable grounds for reversal. Counsel has established that he

provided Cindy with a copy of his brief, notified her of her right to file a pro se response, and

explained how she could obtain a copy of the appellate record. Cindy has not exercised her right

to file a pro se response. Court-appointed counsel’s brief meets the requirements of Anders by

providing a professional evaluation of the record and advancing a contention of possible error

which might arguably support the appeal. See Anders, 386 U.S. at 744; High v. State, 573
S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978).




1
 To protect the children’s privacy, the biological mother of G.H., C.M.H., and N.M. will be referred to as Cindy.
The biological father of G.H. and C.M.H. will be referred to as John, and the biological father of N.M. will be
referred to as Anthony. While the trial court also terminated the parental rights of John and Anthony, this appeal
relates to the termination of Cindy’s rights only.
2
 Anders applies to an appeal from a termination of parental rights. In re P.M.H., No. 06–10–00008–CV, 2010 WL
1794390, at *1 (Tex. App.—Texarkana May 6, 2010, no pet.) (mem.op.).

                                                        2
       Having thoroughly reviewed the record and counsel’s brief, we agree with counsel’s

assessment that the appeal is frivolous and without merit. We find nothing in the record that

could arguably support the appeal.

       We affirm the trial court’s final order terminating Cindy’s parental rights to G.H.,

C.M.H., and N.M. and grant counsel’s motion to withdraw.




                                                  Josh R. Morriss, III
                                                  Chief Justice

Date Submitted:       February 21, 2013
Date Decided:         February 22, 2013




                                             3